Case 3:15-cv-00967-RDM Document 320-2 Filed 02/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE |
DISTRICT OF PENNSYLANIA

MUMIA ABU-JAMAL : Case No. 15-Cy-00967

. : (RDM)(KM)
Plaintiff, :
Judge Robert D. Mariani
Vv.
: Magistrate Judge Karoline
JOHN KERESTES, et al. : Mehalchick
Defendants. : NOT ELECTRONICALLY
: FILED

STATEMENT IN SUPPORT OF SEALING ORDER

It is respectfully requested that the accompanying motion for an enlargement
be filed under seal. The request for an enlargement is primarily based upon one
counsel’s serious health issues. ‘This includes chemotherapy treatment and its
resultant side effects. These facts are irrelevant to the merits of this case.
Accordingly, while there is a presumption of open records, in this case they are
outweighed by counsel’s privacy interests See, Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 120 (2d Cir. 2006). |

Wherefore it is respectfully requested that the motion for an enlargement and

this statement be filed under seal.

 

FILED
Dated: February 13, 2020 SCRANTON
FEB 14-2020
IED pot eng
SCRANTON M. bite * DEWUTY CLERK

 

ceo A ‘ 030 ROBERT J. BOYLE

 

PE FR reccncanencmocn eset nenitnmmeermmty
Deru Ty GLERK

 
